         CASE 0:20-cv-01199-DWF-DTS Document 16 Filed 07/16/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    John L. Berman,                                           Civil No. 20-1199 (DWF/DTS)

                        Plaintiff,

    v.                                                                                ORDER

    Hon. Susan L. Segal, in her official
    capacity as Chief Judge, Minnesota Court
    of Appeals; and Hon. Lori S. Gildea, in
    her official capacity as Chief Judge,
    Minnesota Supreme Court,

                        Defendants.


          The above matter comes before the Court upon pro se Plaintiff’s Objection (Doc.

Nos. 12, 13 & 14) to the Report and Recommendation of United States Magistrate Judge

David T. Schultz dated May 21, 2020 (Doc. No. 10). 1

          The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference

for purposes of Plaintiff’s objections. In short, Plaintiff initiated civil litigation in

Minnesota state court and after that action was dismissed, Plaintiff applied for in forma



1
        On May 21, 2020, Plaintiff filed an “objection to clarify the record” (Doc. No. 12)
and a self-styled Second Notice and Request (Doc. No. 13). In addition, on June 1, 2020,
Plaintiff filed an Objection to the Report and Recommendation (Doc. No. 14). The Court
considers them all as part of Plaintiff’s objection to the Report and Recommendation.
     CASE 0:20-cv-01199-DWF-DTS Document 16 Filed 07/16/20 Page 2 of 3




pauperis (“IFP”) status on appeal from the state-court dismissal. The IFP application was

denied by the state trial court. (Doc. No. 1, Ex. 1 at 12.) Plaintiff then brought the

present action attacking the constitutionality of the Minnesota IFP statute and

accompanying caselaw, as well as the specific application of the statute to Plaintiff’s

state-court appeal. The Magistrate Judge found that Plaintiff’s present lawsuit itself is

frivolous and further recommended that the Court invoke its inherent authority to dismiss

sua sponte the frivolous action. The Magistrate Judge explained that the litigation

brought by Plaintiff in state court was related to a business dispute and did not fit within

the exceptions identified by the Supreme Court that would support a waiver of court fees

in a civil case. Moreover, the Magistrate Judge explained that Plaintiff has no

constitutional right to bring a frivolous action, and in the same vein, no right to bring a

frivolous action at zero cost to himself. The Magistate Judge also explained that

Plaintiff’s facial attack on the Minnesota IFP system is groundless and that his challenge

to the Minnesota trial court’s specific finding that Plaintiff’s appeal was frivolous is for

state appeallate court review, not an appeal to a federal district court.

       Plaintiff objects to the Magistrate Judge’s Report and Recommendation. Among

other arguments, Plaintiff maintains that the issues presented are not frivolous, but

instead are properly grounded and with authority, and further that the Court has

jurisdiction over the analysis of Plaintiff’s IFP claim. Plaintiff also argues that, to the

extent his Complaint does not make clear that “this is a case where the state trial court

record had included undisputed facts from summary judgment filings,” the Complaint can

be amended, if necessary.


                                               2
        CASE 0:20-cv-01199-DWF-DTS Document 16 Filed 07/16/20 Page 3 of 3




         The Court has carefully reviewed the Report and Recommendation and Plaintiff’s

objections. After that review, the Court finds no reason to depart from the Magistrate

Judge’s recommendations, which are both factually and legally correct. Based upon the

Court’s de novo review of the record, the arguments and submissions of the parties, and

the Court being otherwise duly advised in the premises, IT IS HEREBY ORDERED

that:

         1.    Plaintiff’s objections to Magistrate Judge Schultz’s Report and

Recommendation dated May 21, 2020 (Doc. Nos. [12, 13, 14] are OVERRULED.

         2.    Magistrate Judge Schultz’s Report and Recommendation dated May 21,

2020 (Doc. No. [10])) is ADOPTED;

         3.    This matter is DISMISSED as frivolous.

         4.    The application to proceed in forma pauperis of plaintiff John L. Berman

(Doc. No. [2]) is DENIED AS MOOT in light of Plaintiff’s payment of the required

filing fee.

         5.    Plaintiff’s motion for a preliminary injunction (Doc. No. [3]) is DENIED,

as this matter has no likelihood of success on the merits.


         LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July ___, 2020                     s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             3
